
QuickLinks -- Click here to rapidly navigate through this document

[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.


Exhibit 10.56



ASSIGNMENT AGREEMENT


    This Assignment Agreement (the "Agreement") is entered into as of the 24th
day of July, 2000 (the "Effective Date") by and among UTStarcom, Inc., a
Delaware company, with its principal place of business at 1275 Harbor Bay
Parkway, Suite 100, Alameda, California 94502 ("UTStarcom") and Stable Gain
International Limited, a British Virgin Islands company, with its principal
place of business at 8/F Baskerville House, 22 Ice House St. Central, Hong Kong
("Stable Gain").


RECITALS

    WHEREAS, UTStarcom desires to receive from Stable Gain an assignment of all
Intellectual Property Rights (as defined below) of Stable Gain to the Technology
(as defined below) and Stable Gain desires to assign to UTStarcom all of its
Intellectual Property Rights to the Technology in accordance with the terms and
conditions of this Agreement.

    NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and agreements contained herein, the parties hereto
agree as follows:

    1.  DEFINITIONS.  

    1.1  Assignment.  "Assignment" shall have the meaning specified in
Section 2.1 hereof.

    1.2  Average Share Price.  "Average Share Price" means the average share
price of UTStarcom Common Stock, calculated by dividing (i) the sum of the
closing prices of UTStarcom Common Stock, as reported at the end of trading on
each day during the Valuation Period, by (ii) [***].

    1.3  Closing Date.  "Closing Date" means the date of this Agreement.

    1.4  Delivery Date.  "Delivery Date" means the date on which the items set
forth in Exhibit B are delivered to UTStarcom in form and substance acceptable
to UTStarcom; provided, however, such Delivery Date shall not be more than [***]
after the Closing Date.

    1.5  Escrow Fund.  "Escrow Fund" shall have the meaning specified in
Section 8.2 hereof.

    1.6  Escrow Shares.  "Escrow Shares" shall have the meaning specified in
Section 8.2 hereof.

    1.7  Intellectual Property Rights.  "Intellectual Property Rights" or "IP"
means any and all technologies, procedures, processes, designs, inventions,
discoveries, know-how and works of authorship, and documentation thereof, in, to
or for the Technology, and all copyrights, current and future patents and
proprietary rights thereto and any other intellectual property rights in
existence at the date of this Agreement, whether or not worldwide, and all
applications and registrations with respect to any of the foregoing.

    1.8  Principal Market.  "Principal Market" shall mean the Nasdaq National
Market, which is the principal trading exchange and market for the common stock
of UTStarcom.

    1.9  Purchase Price.  "Purchase Price" means [***].

    1.10  Technology.  "Technology" means the technology listed and described in
Exhibit A, attached hereto, as well as any updates, upgrades, improvements,
revisions, error corrections, new versions and follow-on versions (collectively,
"Improvements") thereto.

--------------------------------------------------------------------------------

    1.11  Trading Day.  "Trading Day" means any day during which the Principal
Market is open for business.

    1.12  UTStarcom Common Stock.  "UTStarcom Common Stock" means the common
stock of UTStarcom traded under the ticker symbol "UTSI" on the Principal
Market.

    1.13  Valuation Period.  "Valuation Period" means the period covering [***]
Trading Days immediately preceding the Closing Date.

    2.  Assignment of Rights.  

    2.1 For good and valuable consideration, the sufficiency of which is hereby
acknowledged, Stable Gain hereby [***] assigns and transfers to UTStarcom and
agrees to assign to UTStarcom all of its right, title and interest in and to the
Intellectual Property Rights, and UTStarcom hereby accepts such assignment (the
"Assignment").

    2.2 On and after the Closing Date, Stable Gain shall, [***] and promptly
upon request by UTStarcom, in order to effect and perfect the Assignment
contained herein or to enable UTStarcom to obtain the full benefits of this
Agreement and the transactions contemplated hereby, (i) deliver to UTStarcom
records, data or other documents relating to the Intellectual Property Rights
that are in the possession of Stable Gain and its affiliates or will be in the
possession of Stable Gain and its Affiliates, (ii) execute and deliver
assignments, licenses, consents, documents or further instruments of transfer,
and (iii) take other actions, render other assistance and execute other
documents as requested by UTStarcom. Stable Gain will also assist UTStarcom in
filing and prosecuting United States and foreign patent, copyright and trademark
applications claiming the Intellectual Property Rights.

    2.3 UTStarcom, in the exercise of its sole discretion, may add to, subtract
from, arrange, rearrange, revise, adapt and translate all or any part of the
Technology, and/or combine the Technology with any other work by any other
person(s); and/or change or substitute the title of the Technology. Stable Gain
hereby waives any so-called "droit moral" or "moral rights of authors" or any
similar rights in and/or to the Intellectual Property Rights. Stable Gain shall
not institute, support, maintain or permit any action or lawsuit on the ground
that any version of the Technology, or any part thereof, as produced, used,
exhibited or exploited by or on behalf of UTStarcom in any manner whatsoever
(i) constitutes a violation of any of Stable Gain's "moral rights" or other
rights in any country of the world, (ii) defames or mutilates the Technology or
any part thereof, (iii) contains unauthorized variations, alterations,
modifications, changes or translations or (iv) defames or injures Stable Gain in
any manner.

    2.4  Delivery.  Stable Gain shall deliver to UTStarcom, the materials set
forth on Exhibit B as Stable Gain deliverables upon the Delivery Date under this
Agreement. The adequacy of the deliverables is subject to UTStarcom's approval.

    3.  PAYMENTS.  

    3.1  UTStarcom One-time Purchase Payment.  As consideration for the
Assignment, and provided that Stable Gain shall perform all the terms and
conditions required of it under this Agreement, UTStarcom agrees to pay to
Stable Gain that number of shares of UTStarcom Common Stock determined by
dividing the Purchase Price by the Average Share Price (the "Shares") as of the
Closing Date set forth in Exhibit C, attached hereto, subject to the provisions
of Article 8 hereof.

    4.  REPRESENTATIONS AND WARRANTIES.  

    4.1  Stable Gain Representations and Warranties.  

2

--------------------------------------------------------------------------------

    (a) Stable Gain hereby represents and warrants that Stable Gain has the full
right and authority to enter into this Agreement and, as of the Delivery Date,
shall have the full right and authority to grant the Intellectual Property
Rights to the Technology herein provided for; that the consent of no other
person or entity is necessary for Stable Gain to enter into and fully perform
this Agreement; that Stable Gain is not subject to any obligation or disability
that will or might hinder or prevent the full completion and performance by
Stable Gain of any of the covenants and conditions to be kept or performed by
Stable Gain hereunder; that Stable Gain has not made nor will Stable Gain make
any grant, arrangement or agreement which will or might conflict or interfere
with UTStarcom's complete enjoyment of the rights granted to UTStarcom
hereunder; that the Technology does not infringe the copyright, patent
trademark, the publicity rights, common law rights or any other right of any
other party or constitute defamation, invasion of privacy or other tortious
injury to any third party; that Stable Gain shall be, as of the Delivery Date,
the sole and exclusive owner of all the Intellectual Property Rights in and to
the Technology, including, without limitation all copyrights and all renewals
and extensions of copyright, or has obtained all rights necessary from third
parties to make the assignment of Intellectual Property Rights to UTStarcom
herein and will provide UTStarcom with satisfactory documentation evidencing all
such third party assignments upon request; that Stable Gain has not taken and
will not take any action which might prevent or impair the exercise of the
Intellectual Property Rights to be assigned hereunder by UTStarcom or its
licensees; that, as of the Delivery Date, UTStarcom shall have perpetual quiet
title to the Intellectual Property Rights assigned hereunder, and there are no
claims, liens, encumbrances, security interest or other rights or charges to or
on the Intellectual Property Rights assigned hereunder or any element thereof;
that there is no claim or litigation pending or threatened involving the
Technology; there are no agreements with or rights in any third party which
would require UTStarcom to pay any royalty, compensation or other sums
whatsoever by reason of the distribution or other exploitation of the Technology
or which would require UTStarcom to obtain any consent or permission to exercise
all rights to the Technology; that all of Stable Gain's warranties hereunder
will be valid, true and correct at the Delivery Date and perpetually thereafter.
All of the foregoing representations and warranties with respect to the
Intellectual Property Rights to the Technology are also deemed made by Stable
Gain with respect to the deliverables to be prepared by Stable Gain hereunder.

    (b) All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the People's Republic of China (the "PRC"), or
any other relevant jurisdiction, that are required in connection with the lawful
acquisition by Stable Gain of the Intellectual Property Rights to the Technology
from Hainan Hua Gao Investment Co., Ltd. ("Hua Gao") shall be duly obtained and
effective on the Delivery Date.

    (c) Stable Gain shall use [***] to fulfill the conditions set forth in this
Article 4 at the earliest possible date, but in any case, no later than [***]
after the Closing Date.

    (d) Stable Gain shall indemnify and hold harmless UTStarcom, [***] from and
against any and all liability, loss, damages and expense (including without
limitation reasonable attorneys' fees) arising out of or connected with any
breach or alleged breach of any provision of this Agreement or any claim which
is inconsistent with any of the representations, warranties or agreements made
by Stable Gain in this Agreement.

    4.2  UTStarcom Representations and Warranties.  UTStarcom represents and
warrants to Stable Gain that UTStarcom has the power and authority to enter into
this Agreement.

    5.  RESTRICTIONS ON STABLE GAIN.  

3

--------------------------------------------------------------------------------

    5.1  No Competing Products or Services.  Stable Gain agrees not to develop
any products or services which competes with the Technology or Improvements
purchased by UTStarcom or further use any Intellectual Property Rights or
Technology following the Closing Date without first obtaining the written
consent of UTStarcom.

    6.  STABLE GAINS' REPRESENTATIONS WITH REGARD TO THE SHARES.  

    In connection with Stable Gain's acquisition of the Shares, Stable Gain
hereby represents and warrants to UTStarcom as follows:

    6.1  Investment Intent; Capacity to Protect Interests.  Stable Gain is
acquiring the Shares solely for investment and not with any present intention of
selling or otherwise disposing of the Shares or any portion thereof in any
transaction other than a transaction exempt from registration under the U.S.
Securities Act of 1933, as amended (the "Securities Act"). Stable Gain also
represents that the entire legal and beneficial interest of the Shares is being
acquired, and will be held, for Stable Gain's account only, and neither in whole
nor in part for any other person.

    6.2  Residence.  Stable Gain's principal business address indicated beneath
Stable Gain's signature below.

    6.3  Information Concerning UTStarcom.  Stable Gain has had the opportunity
to discuss the plans, operations, and financial condition of UTStarcom with its
officers and has received all information Stable Gain has deemed appropriate to
enable Stable Gain to evaluate the financial risk inherent in investing in the
Shares.

    6.4  Economic Risk.  Stable Gain realizes that the purchase of the Shares
involves a high degree of risk, and Stable Gain is able, without impairing its
financial condition, to hold the Shares for an indefinite period of time and to
suffer a complete loss of the value of the Shares.

    6.5  Restricted Securities.  Stable Gain understands and acknowledges that:

     (i) the Shares have not been registered under the Securities Act, and the
Shares must be held indefinitely unless subsequently registered under the
Securities Act or an exemption from such registration is available (such as
Rule 144 promulgated under the Securities Act ("Rule 144")) and UTStarcom is
under no obligation to register the Shares;

    (ii) the share certificates representing the Shares will be stamped with the
legends specified in Section 7.8 hereof; and

    (iii) UTStarcom will make a notation in its records of the aforementioned
restrictions on transfer and legends.

    6.6  Regulation S Representations.  Stable Gain, identified as a non-U.S.
Person, hereby makes to UTStarcom the following additional representations and
warranties:

     (i) Stable Gain has been advised and acknowledges: (i) that the Shares have
not been, and such Shares, when issued, will not be registered under the
Securities Act, the securities laws of any state of the United States or the
securities laws of any other country; (ii) that in issuing and selling the
Shares to Stable Gain pursuant hereto, UTStarcom is relying upon the "safe
harbor" provided by Regulation S promulgated under the Act by the U.S.
Securities and Exchange Commission ("SEC") for offers and sales of securities
occurring outside the United States ("Regulation S") and/or on Section 4(2)
under the Act; (iii) that it is a condition to the availability of the
Regulation S safe harbor that the Shares not be offered or sold in the United
States or to a U.S. Person until the expiration of a period of one year
following the Closing Date; (iv) that, notwithstanding the foregoing, prior to
the expiration of one year after the Closing Date (the "Restricted Period"), the
Shares may be offered and sold by the holder thereof only if such offer and sale
is made in compliance with the terms of this Agreement

4

--------------------------------------------------------------------------------

and either: (A) if the offer or sale is within the United States or to or for
the account of a U.S. Person (as such terms are defined in Regulation S), the
securities are offered and sold pursuant to an effective registration statement
or pursuant to Rule 144 under the Act; or (B) the offer and sale is outside the
United States and to other than a U.S. Person. The foregoing restrictions are
binding upon subsequent transferees of the Shares, except for transferees
pursuant to an effective registration statement.

    (ii) As used herein, the term "United States" means and includes the United
States of America, its territories and possessions, any State of the United
States, and the District of Columbia, and the term "U.S. Person" means: (i) a
natural person (regardless of citizenship) resident in the United States;
(ii) any partnership or corporation organized or incorporated under the laws of
the United States; (iii) any estate or trust of which any executor,
administrator or trustee is a U.S. Person; (iv) any agency or branch of a
foreign entity located in the United States; (v) any nondiscretionary or similar
account (other than an estate or trust) held by a dealer or other fiduciary for
the benefit or account of a U.S. Person (whether or not the dealer or other
fiduciary is a U.S. Person); (vi) any discretionary or similar account (other
than an estate or trust) held by a dealer or other fiduciary organized,
incorporated and (if an individual) resident in the United States; and (vii) a
corporation or partnership organized under the laws of any jurisdiction other
than the United States by a U.S. Person principally for the purpose of investing
in securities that have not been registered under the Act, unless organized or
incorporated and owned entirely by accredited investors (as defined in
Rule 501(a)) under the Act who are not natural persons, estates or trusts.

    (iii) Subject to Section 7.7 herein, Stable Gain agrees that with respect to
the Shares, until the expiration of the Restricted Period: (i) Stable Gain nor
any agent or representative of Stable Gain has not and will not solicit offers
to buy, offer for sale or sell any of the Shares or any other shares of
UTStarcom, or any beneficial interest therein in the United States or to or for
the account of a U.S. Person.

    (iv) Stable Gain has not engaged, nor is it aware that any party has
engaged, and Stable Gain will not engage or cause any third party to engage in
any directed selling efforts (as such term is defined in Regulation S) in the
United States with respect to the Shares.

    (v) Stable Gain: (i) is domiciled and has its principal place of business
outside the United States; and (ii) certifies it is not a U.S. Person and is not
acquiring the Shares for the account or benefit of any U.S. Person; and (iii) at
the time of the closing, Stable Gain or persons acting on Stable Gain's behalf
in connection therewith will be located outside the United States.

    (vi) At the time of offering to Stable Gain and communication of Stable
Gain's order to purchase the Shares and at the time of Stable Gain's execution
of this Agreement, Stable Gain or the persons acting on Stable Gain's behalf in
connection therewith were located outside the United States.

   (vii) Stable Gain is acquiring the Shares either: (i) for its own account; or
(ii) for the account and benefit of clients of whom none is a U.S. Person and
for whom Stable Gain has, and for the entire Restricted Period will continue to
have, full investment discretion with respect to the purchase, holding and
disposition of the Shares.

   (viii) Stable Gain is not a "distributor" (as defined in Regulation S) or a
"dealer" (as defined in the Act).

    6.7  Further Limitations on Disposition.  Without in any way limiting its
representations set forth above, Stable Gain further agrees that Stable Gain
shall in no event make any disposition of all or any portion of the Shares
unless and until (i) there is then in effect a registration statement

5

--------------------------------------------------------------------------------

under the Securities Act covering such proposed disposition and such disposition
is made in accordance with said registration statement, (ii) the resale
provisions of Rule 144(k) are available in the opinion of counsel to UTStarcom
or (iii) (A) Stable Gain shall have notified UTStarcom of the proposed
disposition and shall have furnished UTStarcom with a detailed statement of the
circumstances surrounding the proposed disposition, (B) Stable Gain shall have
furnished UTStarcom with an opinion of Stable Gain's counsel to the effect that
such disposition will not require registration of such stock under the
Securities Act and (C) such opinion of Stable Gain's counsel shall have been
concurred in by counsel for UTStarcom, and UTStarcom shall have advised Stable
Gain of such concurrence.

    6.8  Legends.  All certificates representing any of the Shares shall have
endorsed thereon legends in substantially the following form:

"THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD BY THE
HOLDER HEREOF EXCEPT: (A) IF THE OFFER OR SALE IS WITHIN THE UNITED STATES OR TO
OR FOR THE ACCOUNT OF A U.S. PERSON (AS SUCH TERMS ARE DEFINED IN REGULATION S
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT")), THE SECURITIES ARE
OFFERED AND SOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO
RULE 144 UNDER THE ACT; OR (B) IF THE OFFER OR SALE IS OUTSIDE THE UNITED STATES
AND TO OR FOR THE ACCOUNT OF OTHER THAN A U.S. PERSON."

    7.  INDEMNIFICATION AND ESCROW.  

    7.1  Indemnification by Stable Gain.  Stable Gain shall defend, indemnify
and hold harmless UTStarcom [***] under this Agreement from and against any and
all claims losses, costs, liabilities and expenses, including reasonable fees of
attorneys and other professionals, arising out of or related to any breach or
claimed breach of any of Stable Gain's representations and warranties contained
in Article 4, Section 5.1, Article 6 or Article 7. UTStarcom agrees to provide
to Stable Gain prompt written notice of any third party claim covered by the
foregoing indemnity that is made against and received by UTStarcom and to
provide Stable Gain, [***] with such reasonable cooperation and assistance as
Stable Gain may request from time to time in the defense or settlement thereof.
In the event the Technology or part thereof is held to, or if Stable Gain
reasonably believes is likely to be held to, violate or infringe a copyright,
patent or other intellectual property right, Stable Gain shall, [***] obtain for
UTStarcom a license to continue using and distributing the products
incorporating or made with the Technology or part thereof pursuant to the terms
and conditions of this Agreement.

    7.2  Escrow Arrangements.  

    (a) Escrow Fund. Immediately following the Closing Date, but prior to the
Delivery Date, [***] of the Shares (the "Escrow Shares"), without any act of
Stable Gain, will be deposited with the Secretary of UTStarcom as escrow agent
(the "Escrow Agent"), such deposit to constitute an escrow fund (the "Escrow
Fund") to be governed by the terms set forth herein and at [***] cost and
expense.

    (b) Survival Period; Distribution upon Termination of Escrow Fund. Subject
to the following requirements, the Escrow Fund shall remain in existence for a
period of [***] following the Closing Date or until the occurrence of the
Delivery Date, whichever occurs first (the "Survival Period"). Upon the
termination of the Survival Period, the Escrow Fund shall terminate and the
Escrow Agent shall distribute the Escrow Shares as follows:

     (i) on the Delivery Date, subject to the provisions of Subsection 8.2(d)
hereof, [***] of the Escrow Shares shall be distributed to Stable Gain; or

6

--------------------------------------------------------------------------------

    (ii) if the Survival Period terminates without the occurrence of the
Delivery Date, subject to the provisions of Subsection 8.2(e) hereof, [***] of
the Escrow Shares shall be returned to UTStarcom.

    (c) Protection of Escrow Fund. The Escrow Agent shall hold and safeguard the
Escrow Fund during the Survival Period, shall treat such fund as a trust fund in
accordance with the terms of this Agreement and not as the property of UTStarcom
and shall hold and dispose of the Escrow Fund only in accordance with the terms
hereof.

    (d) Release of Escrow Shares to Stable Gain. The Escrow Agent shall release
the Escrow Shares to Stable Gain upon receipt by the Escrow Agent, at any time
on or before the last day of the Survival Period, of the following certificates:

     (i) a certificate signed by an officer of UTStarcom certifying that (A) all
of the items set forth in Exhibit B have been received and are acceptable to
UTStarcom; and (B) the Escrow Agent may release the Escrow Shares to Stable Gain
and terminate the Escrow Fund (a "UTStarcom Delivery Certificate"); and

    (ii) a certificate signed by an officer of Stable Gain certifying that the
Escrow Agent may release the Escrow Shares to Stable Gain and terminate the
Escrow Fund (a "Stable Gain Delivery Certificate").

    (e) Release of Escrow Shares to UTStarcom. The Escrow Agent shall release
the Escrow Shares to UTStarcom upon receipt by the Escrow Agent at any time
after the last day of the Survival Period of a certificate signed by an officer
of UTStarcom certifying that (A) the Delivery Date has not occurred; (B) the
Survival Period has expired; and (C) the Escrow Agent may release the Escrow
Shares to UTStarcom and terminate the Escrow Fund (a "UTStarcom Termination
Certificate").

    (f)  Objections to Claims. At the time of delivery of either a UTStarcom
Delivery Certificate, a Stable Gain Delivery Certificate or a UTStarcom
Termination Certificate (collectively, the "Certificates") to the Escrow Agent,
a duplicate copy of such Certificate shall be delivered to the non-certifying
party and for a period of [***] after such receipt (the "Waiting Period"), the
Escrow Agent shall make no delivery to either UTStarcom nor Stable Gain of any
Escrow Shares, pursuant to Section 8.2(d) or 8.2(e) hereof until after both the
expiration of the Waiting Period and the failure of the non-certifying party to
deliver to the Escrow Agent a written objection to such Certificate before the
expiration of the Waiting Period.

    (g) Resolution of Conflicts; Arbitration.

     (i) In case either Stable Gain or UTStarcom shall so object in writing to
any claim or claims made in any Certificate, Stable Gain and UTStarcom shall
attempt in good faith to agree upon the rights of the respective parties with
respect to each of such claims. If Stable Gain and UTStarcom should so agree, a
memorandum setting forth such agreement shall be prepared and signed by both
parties and shall be furnished to the Escrow Agent. The Escrow Agent shall be
entitled to rely on any such memorandum and distribute amounts from the Escrow
Fund in accordance with the terms thereof.

    (ii) If no such agreement can be reached after good faith negotiation,
either UTStarcom or Stable Gain may demand arbitration of the matter unless the
amount of the damage or loss is at issue in pending litigation with a third
party, in which event arbitration shall not be commenced until such amount is
ascertained or both parties agree to arbitration; and in either such event the
matter shall be settled by binding arbitration in accordance with the American
Arbitration Association. The decision of the

7

--------------------------------------------------------------------------------

arbitrator(s) as to the validity and amount of any claim in such Certificate
shall be binding and conclusive upon the parties to this Agreement, and
notwithstanding anything in Section 8.2(f) hereof, the Escrow Agent shall be
entitled to act in accordance with such decision and make or withhold payments
out of the Escrow Fund in accordance therewith. Such decision shall be written
and shall be supported by written findings of fact and conclusions which shall
set forth the award, judgment, decree or order awarded by the arbitrator(s).

    (h) Escrow Agent's Duties.

     (i) The Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein, and as set forth in any additional
written escrow instructions which the Escrow Agent may receive after the date of
this Agreement which are signed by an officer of each of UTStarcom and Stable
Gain, and may rely and shall be protected in relying or refraining from acting
on any instrument reasonably believed to be genuine and to have been signed or
presented by the proper party or parties, in accordance with this Article 8. The
Escrow Agent shall not be liable for any act done or omitted hereunder as Escrow
Agent while acting in good faith and in the exercise of reasonable judgment, and
any act done or omitted pursuant to the advice of counsel shall be conclusive
evidence of such good faith.

    (ii) The Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person,
excepting only orders or process of courts of law, and is hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case the Escrow Agent obeys or complies with any such order, judgment or decree
of any court, the Escrow Agent shall not be liable to any of the parties hereto
or to any other person by reason of such compliance, notwithstanding any such
order, judgment or decree being subsequently reversed, modified, annulled, set
aside, vacated or found to have been entered without jurisdiction.

    (iii) The Escrow Agent shall not be liable for the expiration of any rights
under any statute of limitations with respect to this Agreement or any documents
deposited with the Escrow Agent.

    (iv) The Escrow Agent may resign at any time upon giving at least [***]
written notice to UTStarcom and Stable Gain; provided, however, that no such
resignation shall become effective until the appointment of a successor escrow
agent which shall be accomplished as follows: UTStarcom and Stable Gain shall
use their best efforts to mutually agree upon a successor agent within [***]
after receiving such notice. If the parties fail to agree upon a successor
escrow agent within such time, UTStarcom shall have the right to appoint a
successor escrow agent authorized to do business in California. The successor
escrow agent selected in the preceding manner shall execute and deliver an
instrument accepting such appointment and it shall thereupon be deemed the
Escrow Agent hereunder and it shall without further acts be vested with all the
estates, properties, rights, powers, and duties of the predecessor Escrow Agent
as if originally named as Escrow Agent. Thereafter, the predecessor Escrow Agent
shall be discharged for any further duties and liabilities under this Agreement.

    8.  CONFIDENTIALITY.  

    8.1  Confidential Information.  As used herein, "Confidential Information"
means trade secrets, technology, know-how and other confidential business and
technical information. The parties agree that the Technology is Confidential
Information. Each party (the "Receiving Party")

8

--------------------------------------------------------------------------------

may be given access to Confidential Information of the other party (the
"Disclosing Party") pursuant to this Agreement.

    8.2  Restriction of Confidential Information.  The Receiving Party shall
hold and maintain the Disclosing Party's Confidential Information in confidence
using the same degree of care that it uses with respect to its own Confidential
Information, but in no event less than a reasonable degree of care, and shall
not use or disclose the Confidential Information of the Disclosing Party except
as permitted by this Agreement.

    8.3  Exceptions.  The foregoing restrictions will not apply to any such
Confidential Information that is (i) required to be disclosed by court order or
decree or in compliance with applicable law, (ii) in the public domain or enters
the public domain other than through a breach hereof by the Receiving Party,
(iii) except in the case of Technology assigned hereunder, known to the
Receiving Party prior to its receipt from the Disclosing Party hereunder and not
subject to a confidentiality obligation, (iv) independently developed by the
Receiving Party, as shown by documents in the Receiving Party's files at the
time of disclosure or (vi) received by the Receiving Party from a third party
and not subject to a confidentiality obligation.

    9.  GENERAL.  

    9.1  Limitation of Liability.  NEITHER PARTY SHALL HAVE ANY LIABILITY WITH
RESPECT TO ITS OBLIGATIONS UNDER THIS AGREEMENT FOR INDIRECT, CONSEQUENTIAL,
EXEMPLARY, OR INCIDENTAL DAMAGES OR LOST PROFITS, EVEN IF IT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.

    9.2  Survival.  The provisions of Sections 4, 5, 6, 7, 8 and 9 shall survive
the termination of this Agreement.

    9.3  Confidentiality of Agreement.  Each party agrees to keep confidential
and not to disclose to any third party the terms and conditions of this
Agreement or the fact that the parties have entered into this Agreement;
provided, however, that each party may disclose the terms and conditions of this
Agreement (i) in confidence, to its banks, lawyers, accountants, other
professional advisors, and potential investors, (ii) in connection with its
enforcement of rights under this Agreement, and (iii) as may be required by law.

    9.4  Notices.  Any notice or communication required or permitted to be given
hereunder shall be sufficiently given when mailed by certified mail, postage
prepaid, return receipt requested, or sent by facsimile transmission or
overnight courier, charges prepaid, in each case properly addressed to the
addresses of the parties indicated on the first page of this Agreement, or to
such other address as may hereafter be furnished in writing by either party
hereto to the other party, and such notice shall be deemed to have been given
when received or, if receipt is not accomplished by reason of some fault of the
addressee, when tendered.

    9.5  Modifications.  This Agreement may not be modified or amended except by
written instrument duly executed by both parties.

    9.6  Invalidity.  If any provision of this Agreement is invalid under any
applicable statute or rule of law, it shall be replaced with a valid provision
that most nearly effects the parties' intent in entering into this Agreement and
the remaining provisions of this Agreement shall in no way be affected or
impaired thereby.

    9.7  No Joint Venture.  Neither party is and neither party shall represent
itself to be the agent, employee, franchise, joint venturer, officer or partner
of the other party. Nothing herein contained shall be construed to place the
parties in the relationship of partners or joint venturers, and neither party
shall have the power to obligate or bind the other party in any manner
whatsoever.

9

--------------------------------------------------------------------------------

    9.8  Waiver.  The failure of either party to exercise in any respect any
right provided for herein shall not be deemed a waiver of such right or any
other right hereunder.

    9.9  Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original instrument and all of which
together shall constitute one and the same instrument.

    9.10  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California. Each party hereby
irrevocably consents to the exclusive jurisdiction of the state and federal
courts located in Santa Clara County, California, in any action arising out of
or relating to this Agreement and waives any other venue to which it may be
entitled by domicile or otherwise.

    9.11  Entire Understanding.  This Agreement expresses the full, complete and
exclusive understanding of the parties with respect to the subject matter hereof
and supersedes all prior proposals, representations, agreements and
understandings, whether written or oral.

    IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as
of the date first written above.

10

--------------------------------------------------------------------------------

UTSTARCOM, INC.   STABLE GAIN INTERNATIONAL LIMITED
By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Print Name:       Print Name:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:       Title:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Address:                

--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------


EXHIBIT A


Technology


•Wireless Application Protocol Gateway—A system to convert WAP protocol data
into HTTP protocol data, enabling mobile accessibility to the Internet.

•Virtual Private Network System—A system to provide virtual private network
services for telecom service providers.

•Voice Mail System—A system to provide voice messaging services in
telecommunications networks.

•Securities Application System—A system to provide securities-related data
services for securities brokerage companies.

•Calling Card System—A system to allow telecom service providers to provide
prepaid telephony services to customers.

•Call Center System—A system to provide customers of telecom service providers
with access to banks and securities brokerage companies.

•Short Message Service Center—A system to provide Short Message Service for
users of the Global System for Mobile Communications (GSM).

•Telebanking Application—A system to provide banking services over telephone
lines.

•Internet Billing System—A system that generates billing record information for
Internet Service Providers.

12

--------------------------------------------------------------------------------




EXHIBIT B


Deliverables


Stable Gain Deliverables:

1.An opinion from counsel to Stable Gain, in form and substance acceptable to
UTStarcom and counsel to UTStarcom, opining that all authorizations, approvals
or permits of any governmental authority or regulatory body of the People's
Republic of China, or any other relevant jurisdiction, that are required in
connection with the lawful acquisition by UTStarcom and Stable Gain of the
Intellectual Property Rights to the Technology have been duly obtained and are
in effect.

2.A certificate of an officer of Stable Gain stating that all the
representations and warranties contained in Section 4.1 are true and correct as
of the Delivery Date.

3.The subject Technology described in Exhibit A, including: the source code for
each described technology, and any associated user manuals.

13

--------------------------------------------------------------------------------


EXHIBIT C


Shares


Purchaser Price


--------------------------------------------------------------------------------

  Average Share Price


--------------------------------------------------------------------------------

  Shares


--------------------------------------------------------------------------------

[***]   [***]   [***]

14

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.56



ASSIGNMENT AGREEMENT
RECITALS
EXHIBIT A
Technology
EXHIBIT B
Deliverables
EXHIBIT C
Shares
